Citation Nr: 0522271	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-09 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left (major) elbow strain with synovitis and ulnar neuritis 
(left elbow strain), currently rated 30 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
chronic lumbosacral strain, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from November 1960 to 
December 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision from the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board remanded the claim for further development in March 
2004.  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran's left elbow strain is manifested by sensory 
deficits and pain; and limited endurance and excessive 
fatigability during flare ups

3.  The veteran's chronic lumbar strain is manifested by 
pain, limitation of motion, and mild arthritis; no 
neurological impairment has been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
left elbow strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.124a, 
Diagnostic Code 8616 (2004).

2.  The criteria for a disability evaluation in excess of 20 
percent for chronic lumbar strain with degenerative disc 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes (DC) 
5292, 5293, 5295 (2002); Diagnostic Codes 5237, 5243 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There was a significant change in the law with the enactment 
of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The VCAA and its implementing regulations eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  See, 
too, Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was not accomplished in this case as a development 
letter was mailed to the veteran in April 2004, prior to the 
March 2001 rating decision being appealed.  

The RO must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  Although the RO never sent a letter specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim (as required by 38 
C.F.R. § 3.159 (b)), it is determined that the veteran is not 
prejudiced by such failure.  The RO has consistently 
requested the veteran provide information pertaining to his 
claim.  There are no outstanding records to obtain.  When the 
veteran has provided information about where he was treated 
for his claimed conditions, the VA has obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim, and 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He also was 
provided VA examinations after which the evaluating physician 
commented on the severity of his service-connected 
disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Thus, he clearly is not prejudiced because he 
is fully aware of what the evidence needs to show - even 
were the Board to assume his VCAA notice is inadequate.  
Mayfield v. Nicholson, 19 Vet. App. 103, 128-30 (2005) (if VA 
fails to inform the veteran regarding what information and 
evidence is necessary to substantiate the claim, VA must 
demonstrate there was clearly no prejudice to him based on 
any failure to give such notice).  

The Board also notes that the veteran requested a hearing 
before a Veterans Law Judge in his substantive appeal.  The 
Board remanded the claim in part to ascertain whether he 
still desired a hearing.  On the VCAA notice dated in April 
2004, the veteran was informed that if he still desired a 
hearing, he was to inform the RO of his intent and what 
specific type of hearing he wanted.  As he did not respond to 
this notice, the hearing request is considered withdrawn.  

Thus, there is no evidence missing from the record that must 
be part of it for the veteran to prevail on the claim, so the 
timing of the VCAA notice was harmless.  VAOPGCPREC 7-2004.  
And for the reasons indicated, the content of the VCAA notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and 
Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  For 
these reasons, further VCAA notice is not required.


II.  Background

The veteran is in receipt of service connection for a left 
elbow disability, rated 30 percent disabling; and a low back 
disability, rated 20 percent disabling.  

In a letter dated in November 1999, the veteran's private 
physician, Arthur D. Greene, M.D., stated that the veteran 
service-connected disabilities have increased due to the 
normal aging process over the past 10 years.  Specifically, 
the veteran developed calcium deposits, synovitis, and left 
ulnar nerve neuritis.  In addition, there was some soreness 
to palpation, of the elbow and some weakness of wrist flexion 
and supination.  Degenerative joint disease at T12-L1 and L5 
and S1 was noted.  The low back also showed some decreased 
range of motion, stiffness, and occasional spasms.  Any kind 
of lifting or prolonged standing caused radiation of pain 
into the lower extremities.  The examiner stated that the 
marked limitation of forward bending and lateral movement, 
and increasing osteoarthritic changes, the veteran was 
entitled to a 45 percent low back disability rating.  The 
examiner stated that the presence of calcium deposits as 
demonstrated by X-ray entitled the veteran to a 25 percent 
left elbow disability rating.  The examiner stated that no 
surgery was indicated and that the veteran's symptoms could 
be controlled with exercise and medication when indicated.  

In June 2000, he requested increased ratings for these 
disabilities.  

A fee basis examination was conducted in August 2000.  The 
veteran complained of excruciating pain in the left elbow and 
low back.  The veteran is left handed.  The veteran stated 
that sometimes the he has radiation numbness and tingling to 
the fingers of the left hand and cannot grip objects.  The 
veteran complained of weakness, stiffness, swelling, fatigue, 
and lack of endurance.  

Examination of the elbow noted that the veteran could make a 
full fist, bilaterally, with normal hand strength.  The left 
elbow demonstrated tenderness, and effusion posteriorly.  No 
heat, swelling, redness, drainage, abnormal movement, 
instability or weakness was found.  Left elbow flexion was 0 
to 145 degrees, supination was 0 to 85 degrees, pronation was 
0 to 80 degrees.  The examiner noted that the veteran's left 
elbow range of motion was not affected by pain, fatigue, 
weakness, lack of endurance or incoordination.  A left elbow 
X-ray study was normal.  

Examination of the lumbar spine showed painful motion and 
tenderness on palpation of the lower lumbar spine.  There was 
no muscle spasm.  Straight leg raising test produced a 
stretching sensation of the low back, bilaterally, but no 
radiation to the legs or toes.  Range of motion of the low 
back was 60 degrees flexion with pain, extension to 35 
degrees, lateral flexion to 40 degrees, bilaterally, and 
rotation to 35 degrees, bilaterally.  The examiner noted that 
the veteran's range of motion was affected by pain and lack 
of endurance, with pain having the major impact.  An X-ray 
study found degenerative changes of the lumbar spine.  
Neurological examination of the upper and lower extremities 
noted motor strength of 5/5, no muscle atrophy, intact 
sensation, and reflexes were 2+, bilaterally.  The diagnoses 
were strain of the left elbow with synovitis and ulnar 
neuritis; and degenerative disc disease of the lumbar spine.  

The veteran underwent a VA electromyogram (EMG) of the left 
upper extremity in June 2002 which showed evidence of diffuse 
sensory neuropathy involving the upper extremities.  There 
was no evidence of entrapment of the left median or ulnar 
nerves at the left elbow or left wrist.  

A VA progress note dated in February 2004 noted that the 
veteran's neuropathy' was stabile.  

A VA examination was conducted in May 2004.  The veteran 
complained of numbness and tingling of the left upper 
extremity, particularly two fingers, and low back pain.  The 
veteran stated that he has extreme left elbow and low back 
pain, 8 on a scale of 10, lasting from minutes to hours.  He 
also noted flare ups of the left elbow pain occurring daily, 
and low back pain occurring two to three times per week.  The 
veteran stated that the flare ups decrease his normal lumbar 
range of motion by 10 percent.  

The veteran had low back forward flexion of 0 to 80 degrees 
with pain at the maximum movement (0 to 90 degrees is 
normal); extension was 0 to 30 degrees (0 to 30 degrees is 
normal); lateral flexion was 0 to 30 degrees, bilaterally, 
with pain at the maximum movement (0 to 30 degrees is 
normal); and rotation was 0 to 45 degrees with pain at the 
maximum movement(at least 0 to 30 degrees is normal).  
Paraspinal muscles were tender to palpation.  Bilateral lower 
extremities strength was 5/5.  Lower extremities reflexes 
were slightly diminished but symmetrical.  Skin sensation was 
normal.  Low back X-rays showed mild degenerative changes at 
the L5-S1 level with some mild stenosis and foraminal 
narrowing.  The examiner stated that the veteran had mild 
arthritis, pain with use, and painful motion of the lumbar 
spine.  There was no ankylosis.  Neurological examination of 
the lower extremities was normal.  The veteran demonstrated 
no low back weakness or incoordination but did have some mild 
excessive fatigability with some limited endurance based on 
history.  

Left forearm flexion was 0 to 130 degrees without pain (0 to 
145 degrees is normal; forearm supination was 0 to 85 degrees 
(0 to 85 degrees is normal ); and forearm pronation was 0 to 
80 degrees (0 to 80 degrees is normal).  The veteran had a 
mildly positive left elbow flexion test with reproducible 
paraesthesia of the ulnar nerve.  Left upper extremity 
strength was 5/5.  Elbow X-rays were consistent with early 
arthritis, with a small calcium deposit.  The examiner stated 
that the veteran showed evidence of painful motion, pain with 
use, paresthesia, limited endurance, and excessive 
fatigability during flare ups.  He did not show any weakness 
or incoordination.  

III.  Governing Laws, Regulations and Legal Analysis 

A.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where, as in this case,  
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the U.S. Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) held that for disabilities 
evaluated on the basis of limitation of motion, VA was 
required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2004), pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

1.  Left Elbow Strain

The disability is rated under the Diagnostic Code pertaining 
to ulnar nerve pathology, 38 C.F.R. § 4.124a, Codes 8516 
(paralysis), 8616 (neuritis), 8716 (neuralgia).  Under Code 
8516, complete paralysis of the major ulnar nerve warrants a 
60 percent rating.  (Complete paralysis is defined through 
the manifestation of the following organic changes: the 
griffin claw deformity, due to flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.)  
Incomplete paralysis of the major ulnar nerve warrants a 40 
percent rating when severe, a 30 percent rating when moderate 
and a ten percent rating when mild.  (The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than complete paralysis whether due to 
varied level of the nerve lesion or to partial regeneration.)  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  (See the Note 
Following 38 C.F.R. § 4.124a, Code 8412 setting out this 
definition and explaining that it applies to all peripheral 
nerve injuries).

Neuritis, cranial or peripheral is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances and constant 
pain, at times excruciating.  Neuritis of the ulnar nerve is 
rated using the same scale as paralysis (listed above) with 
the maximum rating that can be assigned equal to severe, 
incomplete paralysis (40 percent for the major extremity).  
For neuritis not characterized by organic changes referred to 
in this section, the maximum rating that can be assigned is 
that for moderate incomplete paralysis (30 percent/major 
extremity).  38 C.F.R. § 4.123.

As discussed in the Background section above, although 
sensory impairment of the veteran's service-connected left 
ulnar nerve disability has been shown, no motor deficit, 
atrophy, or loss of reflexes has been demonstrated, and 
therefore, entitlement to a rating higher than 30 percent is 
not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516 
and Note Following Diagnostic Code 8412.

In addition, entitlement to a rating in excess of 30 percent 
due to limitation of motion of the forearm is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  
However, the veteran's left elbow disorder does not warrant 
rating higher than 30 percent, even with the Deluca factors 
considered.  The examiner who conducted the latest May 2004 
VA examination noted that the veteran showed evidence of 
painful motion, pain with use, paresthesia, limited 
endurance, and excessive fatigability.  Again, no motor 
deficits such as weakness has been demonstrated with 
repetitive use or painful motion, and therefore, the 
veteran's 30 percent rating adequately compensates him for 
the sensory deficits shown.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.

2.  Chronic Lumbosacral Strain

The Board notes that the provisions of DC 5293 (which 
pertained to intervertebral disc syndrome) were changed 
effective from September 23, 2002.  The rating schedule for 
the spine was changed effective September 26, 2003, at which 
time DC 5293 was changed to DC 5243, and DC 5295 was changed 
to 5237.  Therefore, adjudication of the increased rating 
claim for the service-connected lumbar spine disability must 
include consideration of the old and both sets of new 
criteria.  It is noted that the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).

a.  Old Rating Criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (in effect 
prior to September 26, 2003), a 20 percent evaluation is 
warranted where the veteran experiences muscle spasm on 
extreme forward bending and loss of lateral spine motion 
unilaterally in a standing position.  A 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The Board finds that a rating in excess of 20 percent is not 
warranted under the version of Diagnostic Code 5295 in effect 
prior to September 26, 2003.  The veteran is shown to have 
back pain and some limitation of motion.  Although there is 
evidence of degenerative disc disease, there is no evidence 
of listing of whole spine to opposite side, positive 
Goldthwaite's sign, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion.  Based on the foregoing, the Board 
finds that overall, the evidence does not show that the 
veteran's low back disorder is manifested by symptomatology 
that more nearly approximates the criteria for an evaluation 
of 40 percent under the old version of Diagnostic Code 5295, 
and that the preponderance of the evidence is against a 
rating in excess of 20 percent under this Diagnostic Code.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (in effect 
prior to September 26, 2003), a 40 percent evaluation is 
warranted where the limitation of motion in the lumbar spine 
is severe.  The Board finds that a rating in excess of 20 
percent under Diagnostic Code 5292 is not warranted.  None of 
the range of motion findings in examination reports discussed 
above rises to the level of severe limitation of motion.

As no neurological impairment in the lower extremities has 
been shown, a rating under old Diagnostic Code 5293 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

B.  New Rating Criteria

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), 
Diagnostic Code 5237 (lumbosacral strain), Diagnostic Code  
5242 (degenerative arthritis of the spine) (see also DC 
5003), and Diagnostic Code 5243 (intervertebral disc 
syndrome) are all rated under the "General Rating Formula for 
Diseases and Injuries of the Spine."  The General Rating 
Formula provides that a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  In 
addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes", whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides that a 40 percent 
rating is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.

Under Diagnostic Code 5293 (in effect August 22, 2002), a 40 
percent rating for intervertebral disc syndrome is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
new regulation also provides that the disc syndrome may be 
evaluated on the basis of separate evaluations of chronic 
orthopedic and neurological symptoms.

In this case, there is no evidence to show that the criteria 
for a rating in excess of 20 percent have been met within the 
applicable time periods.  On latest VA examination in May 
2004, the veteran demonstrated a combined 260 degrees of low 
back motion.  There is no evidence of ankylosis of the spine, 
or that forward flexion of the thoracolumbar spine is 30 
degrees or less.  Finally, with regard to Diagnostic Code 
5243, the evidence the veteran does not show that the veteran 
has intervertebral disc syndrome.  Accordingly, a rating in 
excess of 20 percent is not warranted under the General 
Rating Formula, or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242, 5243. 

C.  Deluca Considerations

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  In this regard, the Board initially 
notes that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
Diagnostic Codes 5292 and 5293, while the evidence shows a 
limitation of motion in the lumbar spine, as well as chronic 
pain, the evidence does not otherwise show functional loss 
due to pain to warrant a rating in excess of 20 percent at 
this time.  In particular, the Board notes the lack of 
evidence of such findings as loss of strength, loss of 
coordination, or muscle atrophy.  In summary, when the ranges 
of motion in the back are considered together with the 
evidence showing some functional loss, the Board finds that 
the amount of functional loss due to pain is insufficient to 
warrant a rating in excess of 20 percent when compared to 
either the old or the new rating criteria.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.71a, DC's 5292, 5293; DeLuca, 
supra.

D.  Conclusion

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

The claim for an increased rating for left elbow strain is 
denied.  

The claim for an increased rating for chronic lumbosacral 
strain is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


